


115 HR 5557 IH: Safe Disposal of Opioids Act of 2018
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5557
IN THE HOUSE OF REPRESENTATIVES

April 18, 2018
Ms. Bonamici introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend the Comprehensive Addiction and Recovery Act of 2016 to authorize the Attorney General, in coordination with the Administrator of the Drug Enforcement Administration, the Secretary of Health and Human Services, and the Director of the Office of National Drug Control Policy, to award grants to covered entities to establish or maintain disposal sites for unwanted prescription medications, and for other purposes.

 
1.Short titleThis Act may be cited as the Safe Disposal of Opioids Act of 2018. 2.Grants for disposal sites for unwanted prescription medicationsSection 203 of the Comprehensive Addiction and Recovery Act of 2016 (21 U.S.C. 822a) is amended by adding at the end the following: 
 
(c)Grants for disposal sites for unwanted prescription medications 
(1)Grants 
(A)AwardsIn carrying out subsection (b), the Attorney General shall award grants to covered entities to establish or maintain disposal sites for unwanted prescription medications. (B)LimitationOf the total amount of awards under subparagraph (A) for a fiscal year, the Attorney General shall not award more than 10 percent to covered entities that are— 
(i)State, local, or tribal law enforcement agencies; or (ii)manufacturers, distributors, or reverse distributors of prescription medications. 
(2)Discounts for eligible patients 
(A)In generalThe Secretary of Health and Human Services shall establish a mechanism by which amounts paid by an eligible patient for an active opioid are discounted at time of payment or purchase to ensure that such patient does not pay any amount attributable to a fee under paragraph (3), with as little burden on the patient as possible. (B)DefinitionFor purposes of subparagraph (A), the term eligible patient means— 
(i)a patient for whom any active opioid (as so defined) is prescribed to treat pain relating to cancer or cancer treatment; (ii)a patient participating in hospice care; and 
(iii)in the case of the death or incapacity of a patient described in subparagraph (A) or (B) or any similar situation as determined by the Secretary of Health and Human Services, the appropriate family member, medical proxy, or similar representative or the estate of such patient. (3)Fees (A)In generalThere is hereby imposed on the sale of any active opioid by the manufacturer, producer, or importer a fee equal to 1 cent per 100 milligrams so sold. 
(B)Special rules 
(i)DefinitionIn this paragraph, the term active opioid— (I)means any controlled substance (as defined in section 102 of the Controlled Substances Act, as in effect on the date of the Safe Disposal of Opioids Act of 2018) which is opium, an opiate, or any derivative thereof; and 
(II)excludes any prescribed drug which is used exclusively for the treatment of opioid addiction as part of a medically assisted treatment effort. (ii)Exclusion of other ingredientsIn the case of a product that includes an active opioid and another ingredient, subparagraph (A) shall apply only to the portion of such product that is an active opioid. 
(4)Authorization of appropriationsFor fiscal year 2019 and each subsequent fiscal year, there is authorized to be appropriated to carry out this subsection an amount not to exceed the aggregate amount of the fees collected pursuant to paragraph (3)..   